DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are pending, claims 2-4, 6, 9-10, 14, 17, and 20-45 have been cancelled, and claims 1, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s Amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third deck mounted…a fourth deck disposed intermediate…stacked spacer elements” (in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a steering and brake assembly” in claims 1, 12, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “a third deck mounted…a fourth deck disposed intermediate…wherein the fourth deck…of stacked spacer elements”. However, the specification does not disclose a fourth deck. The specification recites three decks (35, 40, and 45, figures 2 and 2a). Therefore, claim 7 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864), in view of Tanaka (US 2009/0209820) and Chiba (US 5,860,912).
Regarding claim 1, Banju discloses a steerable stereoscopic endoscope (figure 1) comprising: a shaft (21, figure 1) having a distal end (22, figure 1), a proximal end (see proximal end of 21, figure 1), and an articulating region (25-26, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (see lumen in figures 2 | see distal end of 22, figure 1 | the examiner interpreted there to be a hole/lumen for an imaging sensor and respective cable) for electronic leads (functional language | the passage can be for electronic leads) and a second longitudinal hole (46, figure 2c | see distal end 22, figure 1 | the examiner interpreted there to be a hole/lumen for an illumination fiber/LEDs) for optical fibers separately passing therethrough, (functional language | the passage can be for optical fibers) wherein at least one electronic lead passes through the first longitudinal hole and at least one optical fiber passes through the second longitudinal hole (interpreted as functional language | the examiner interpreted there to be holes/lumen for the passage of at least one electronic Banju is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site; and a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Banju to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, lines 28-36). Additionally, it would have been obvious to modify the endoscope of Banju with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (see 21-22R and 
Regarding claim 5, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864), in view of Chiba (US 5,860,912) and Buehs (US 2012/0041266).
Regarding claim 7, Banju discloses a steerable endoscope (figure 1) comprising: a shaft (21, figure1) having a distal end (22, figure 1), a proximal end (see proximal end of 21, figure 1), and an articulating region (25-26, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (see lumen in figures 2 | see distal end of 22, figure 1 | the examiner interpreted there to be a hole/lumen for an imaging sensor and respective cable) for electronic leads (functional language | the passage can be for electronic leads) and a second longitudinal hole (46, figure 2c | see distal end 22, figure 1 | the examiner interpreted there to be a hole/lumen for an illumination fiber/LEDs) for optical fibers (functional language | the passage can be for optical fibers) separately passing therethrough, wherein at least one electronic lead Banju is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site; and wherein the at least the first deck and the second deck sealably connected by flexible metal bellows.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light 
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where the ends of a structure can be firmly inserted ([0055]). The bellows can be constructed of metal ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Banju to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, liens 28-36). Additionally, it would have been obvious to modify the decks of Banju to be connected by flexible metal bellows as taught by Buehs. Doing so would protect the shaft elements ([0031]). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract of Chiba) optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site (see 21-22R and 21-22L, figure 7; Chiba); and wherein the at least the first deck and the second deck sealably connected by flexible metal bellows ([0028] and [0055]; Buehs).  
Regarding claim 8, Banju further discloses the distal end of the wire spine being mounted to a deck (wires 36u…distal fixing member 34 [0047]) and the proximal end of the wire spine being mounted to a deck (a cylindrical proximal connecting member 42…wires 37u [0050]).  The examiner broadly interpreted “mounted” to mean supported.
Regarding claim 11, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864) and Chiba (US 5,860,912) and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Tanaka (US 2009/0209820).
Banju, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion (14, figure 4) and is secured to the frame by inserting the neck portion into the cylindrical portion (11, figure 2) of the first plate (9a, figure 2). Connectors (40, figure 2) to which the proximal ends of wires (4, figure 2) are attached to the outer peripheral surface of the outer case (13, figure 2). The wires are supported by plates (9a-d, figure 2) through tubes (43a-d, figure 2). A screw engage portion (33, figure 5) serves as a means for maintaining the control lever (8, figure 5) in a pressed state, by pressing the rolling elements (32, figure 5) against the ball member ([0027]). 
.  

Claim 13, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864), in view of Chiba (US 5,860,912).
Regarding claim 13, Banju discloses a steerable endoscope (figure 1) comprising: a shaft (21, figure 1) having a distal end (22, figure 1), a proximal end (see proximal end of 21, figure 1), and an articulating region (25-26, figure 1) therebetween, wherein the articulating region comprises a first longitudinal hole (see lumen in figures 2 | see distal end of 22, figure 1 | the examiner interpreted there to be a hole/lumen for an imaging sensor and respective cable) for electronic leads (functional language | the passage can be for electronic leads) and a second longitudinal hole (46, figure 2c | see distal end 22, figure 1 | the examiner interpreted there to be a hole/lumen for an illumination fiber/LEDs) for optical fibers separately passing therethrough (functional Banju is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site.
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Banju to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, liens 28-36). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract) optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site (see 21-22R and 21-22L, figure 7; Chiba).
Regarding claim 15, Banju further discloses the third deck is slidably mounted on the wire spine (the wires 36-37 slide through 41, figure 2a).  
Regarding claim 18, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864) and Chiba (US 5,860,912) as applied to claim 15 above, and further in view of Buehs (US 2012/0041266).
Banju and Chiba disclose all of the features in the current invention as shown above for claim 15. They are silent regarding the first deck and the third deck are sealably connected by flexible metal bellows, and further wherein the second deck and the third deck are sealably connected by flexible metal bellows.  
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first, second, and third decks of Banju and Chiba to be connected by flexible metal bellows as taught by Buehs. Doing so would protect the shaft elements ([0031]). The modified endoscope would have the first deck and the third deck are sealably connected by flexible metal bellows ([0028] and [0055]; Buehs), and further wherein the second deck and the third deck are sealably connected by flexible metal bellows ([0028] and [0055]; Buehs).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Tanaka (US 2009/0209820).
Banju and Chiba discloses all of the features in the current invention as shown above for claim 13. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]).  

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Banju (US 2012/0071864), Tanaka (US 2009/0209820), and Chiba (US 5,860,912) as applied to claim 1 above, and further in view of Durant (US 2009/0216083).

Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864), Chiba (US 5,860,912), and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Durant (US 2009/0216083).
Banju, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banju (US 2012/0071864) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Durant (US 2009/0216083).
Banju and Chiba disclose all of the features in the current invention. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795